Citation Nr: 1439826	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-29 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is taking action favorable to the Veteran by restoring competency status for VA benefits purposes.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, any such error is harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is competent to manage his VA funds without limitation.  By way of history, the Veteran filed a claim of entitlement to an increased disability rating for his service-connected schizophrenia, paranoid type, in July 1979.  At that time, the Veteran's service-connected schizophrenia was evaluated as 50 percent disabling, effective February 1, 1975.  Based on the findings of a September 1979 VA psychiatric examination, the RO made a proposed finding of incompetency in an October 1979 rating decision.  In particular, it was noted in the September 1979 VA examination report that the Veteran was hospitalized from August 1979 to September 1979 for schizophrenia, as he heard voices telling him they were going to kill him and he was having nightmares and could not sleep at night.  During the VA examination, the Veteran stated that he could kill some of the people, allegedly, but the medicine prevented him.  He was very suspicious of people, delusional and hallucinatory.  The examiner rendered a diagnosis of severe schizophrenia, paranoid type, and opined that the Veteran was not competent for VA purposes.

In a January 1980 rating decision, the RO determined that the Veteran was not competent to handle disbursement of VA funds based on the findings contained in the September 1979 VA examination report.  

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2013).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. §§ 3.353(b), see also, 38 C.F.R. §§ 13.55, 13.56 (2013) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).


There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.353(d), 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the veteran).

The Veteran sought VA mental health care in September 2007, with a view to obtaining a letter stating that he was competent to manage his funds.  He reported a history of hearing voices and paranoia that started in the mid-1970s following his service in Vietnam, but reported he had not seen a psychiatrist in more than 5 years and had not taken any medication during the same time.  He currently denied any symptoms of psychosis, hallucination, intrusive thoughts, paranoia, disorganized behavior, anxiety, depression, mania, or any symptoms of posttraumatic stress disorder.  On mental status examination, the Veteran was properly dressed and groomed, calm, cooperative, and engaging very well in the interview.  He had good eye contact.  Regarding cognitive function, he scored 28 out of 30 on the Folstein test.  He exhibited intact motor function, clear and coherent speech, good and full-range mood and affect, organized and linear thought process, and thought content with no delusions or obsessions.  No hallucinations, suicidal or homicidal ideation were shown, and his insight and judgment were good.  The diagnosis was schizophrenia, paranoid type, by history, and the GAF score was 65.  No medication was started.

The Veteran was seen on follow-up in October 2007.  He reported a history of auditory hallucinations and paranoid ideation in the 1970s while in service, as well as psychiatric admissions and treatments with anti-psychotics.  He stated he took medications for a couple of months but denied ever experiencing paranoid ideation or hallucinations after that period.  It was noted his record reflected inpatient psychiatric admission in August 1994.  The Veteran reported feeling good and denied hallucinations, paranoid ideation, suicidal or homicidal ideation, mania symptoms or substance use.  On mental status examination, the Veteran was fairly dressed and groomed, calm, and cooperative.  He was fully oriented, with good eye contact.  He exhibited normal motor function, "good"/euthymic mood and affect, coherent speech, organized thought process, and thought content with no delusions.  No hallucinations, suicidal or homicidal ideation were shown, and his insight and judgment were fair.  The diagnosis was schizophrenia, paranoid type, by history, and the GAF score was 70.  No medication was started.

Another VA psychiatry note dated in October 2007 stated that no medication was started as the Veteran was not actively psychotic at this time.

VA psychiatric notes dated from November 2007 to February 2008 reflect that the Veteran's speech was coherent, with normal rate, his mood was stable, and his affect was euthymic.  He denied anxiety.  His thought process was goal-directed.  No delusions or hallucinations were shown.  He continued to express wish to gain control of his funds.  On mental status examination, the Veteran was well groomed, alert, and fully oriented.  He exhibited grossly intact motor function, coherent speech, euthymic mood and affect, goal-directed thought process, and thought content with no delusions.  No hallucinations, suicidal or homicidal ideation were shown, and his insight and judgment were fair.  The diagnosis was past history of schizophrenia, paranoid type, by history, and the GAF score was 65.  No medication was started.

The Veteran was referred to a neuropsychological testing in January 2008.  The Veteran reported "no problems with anything, memory or thinking."  On examination, the Veteran was alert, fully oriented, cooperative and pleasant.  His eye contact was appropriate.  There was no evidence of psychomotor agitation or retardation.  His affect was normal range and his mood was appropriate.  Thought process was goal-directed, relevant, and logical.  He denied the presence of hallucinations or delusions.  It was noted that his insight into emotional and cognitive functioning was poor.  His speech comprehension was intact.  Psychological test results suggested a perception of having a denial of difficulties.  The examination report dated in February 2008 stated that the results of the neuropsychological examination suggested normal-range functioning in most neurobehavioral domains, with some circumscribed deficits.  Specifically, the Veteran displayed mildly impaired deficits in executive functioning characterized by problems in visual planning, nonverbal and verbal fluency, and alternating attention, as well as slowed processing speed.  Regarding his ability to manage his funds, the examiner noted the results of this evaluation suggested the Veteran had the cognitive capabilities to perform this activity, however that the results did not address some relevant issues, such as judgment in decision-making when handling money.

A June 2008 VA field examiner reported that the Veteran "may have the capacity to handle the $850 that he is given each month."  The examiner also stated "[h]e uses this for buying "unusual artifacts," circa 800 England with body armor, swords and paintings strewn throughout his house, dining out and transportation.  He would not and has not been able to manage his entire income.  ...  He could not independently manage his income, and any support that he might get from his spouse would compound the problems that would develop, specifically uncontrolled spending.  He is clearly incompetent to handle his income.  He knows his income and where it comes from, but, is only intimately aware of it now due to the "bankruptcy" proceedings that began when his spouse was the payee.  He defers all decisions to his wife."

The Veteran was afforded a VA mental health disorders examination in July 2009.  The examiner reviewed the Veteran's claims file and medical records.  The Veteran denied any psychiatric symptoms or substance use.  On examination, the Veteran was clean, neatly groomed.  He showed unremarkable psychomotor activity; spontaneous, clear and coherent speech; cooperative attitude; inappropriate affect; anxious mood; intact attention; orientation to all spheres; unremarkable thought process and thought content; average intelligence; and normal memory.  No delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts, or episodes of violence were shown.  The Veteran understood that he had a problem, and the extent of impulse control was good.  He was able to maintain minimum personal hygiene and there was no problem with activities of daily living.

Regarding competency, the examiner noted that the Veteran knew the amount of benefit payment and amounts of monthly bills, and prudently handled payments, but did not personally handle money and payment of bills.  It was noted he currently had a lawyer as payee, and received 750 dollars per month to pay for food, utilities, and phone, which he claimed he did well.  The examiner stated the June 2008 field examination report noted unusual objects, such as old body armor, swords, and paintings and that the Veteran often dined out.  The Veteran claimed that these objects were mostly collected by his wife over the years and none were expensive and were purchased primarily with the money she earned when she was working, and that "dining out" was going to fast-food restaurants occasionally.  The examiner noted that as there was a discrepancy between what the Veteran reported about ability to manage funds and lack of positive psychiatric or cognitive symptoms and the June 2008 field examiner's report, another field examination would be helpful in sorting out this issue.  The diagnosis was schizophrenia, residual type, and the GAF score as 61.  The examiner stated this was an unusual situation in which the Veteran had a clear agenda to obtain management of his service-connected funds and wanted to show self as being as competent as possible.  He was denying any positive psychiatric symptoms including any psychotic symptoms.  He did not demonstrate any thought disorder and basic memory and concentration was intact.  The examiner opined "[a]t this point I cannot clearly state with certainty as to whether he has financial competence although it appears so.  There is the 6/2008 field examiner's report that is concerning, but which he disputes."

The Veteran returned to VA mental health care in October 2009.  It was noted that the Veteran desired to be competent to manage his own funds and neuropsychological testing in 2007 found him capable.  He was not on medication and had been off medication for 15 years.  His activities of daily living were independent.  A mental status examination found the Veteran to be neatly dressed and groomed, friendly, and with good eye contact.  Relative to cognitive function, he scored 29 out of 30 on the Folstein test.  He had no impairment in motor function, coherent speech, euthymic mood and affect with full affect, logical thought process, and thought content with no delusions or perceptual disturbances.  The diagnosis was schizophrenia, paranoid type, by history and the GAF score was 68.  

VA psychiatry notes dated from September 2010 to July 2011 reflect that the Veteran was stable on no medications and that he denied psychotic symptoms.  No hallucinations, delusions, or disorganization were shown.  On mental status examination, the Veteran was cooperative, and with fair eye contact.  Cognitive functioning was intact, and he had no impairment in motor function.  He had euthymic mood with appropriate affect, coherent speech, concrete and linear thought process, thought content with no delusions or perceptual disturbances, and fair insight and judgment.  The GAF score was 60.  In a July 2011 psychiatry addendum, the Veteran's VA psychiatrist, Dr. Myron Harasym, stated that the Veteran was examined today and was deemed competent to handle his own funds.

Another VA field examination in July 2011 revealed the following findings: the Veteran was well dressed and well groomed, and seemed to be well taken care of.  His communication skills were fair and his speech was somewhat clear and coherent.  He was in good spirits and very cooperative during the visit and denied any use of substance.  He was marginally oriented to time, place and events.  He was able to identify himself, and relate to any current events.  Regarding the capacity, the field examiner stated that the Veteran was unable to identify all his sources of income, expenses, and any specific amounts.  It was noted that the Veteran was rated incompetent by VA on "not readily available," and a court appointed fiduciary existed at that time.  The Veteran handled a weekly supervised allowance of 200 dollars, which were used for snacks and personal expenses.  Based on what was observed during the visit, the field examiner assessed that it was evident that the Veteran was not capable of managing his own finances and would be best served by continuing to have VA funds and finances managed by a fiduciary.

A September 2011 VA psychiatry note stated that the Veteran was in bankruptcy and had a guardian.  He was not on medications and appeared stable.  It was also noted that he was competent to manage his funds.  On mental status examination, the Veteran was well dressed and cooperative, and with fair eye contact.  Cognitive functioning was intact, and he had no impairment in motor function.  He had euthymic mood, with appropriate affect, coherent speech, organized thought process, thought content with no delusions or perceptual disturbances, and fair insight and judgment.  The GAF score was 60.

In an August 2012 letter, Dr. Harasym stated that the Veteran had been followed by VA psychiatry and had been trying for years to manage his own funds instead of a guardian.  It was noted that the Veteran was alert, fully oriented, and without delusions or hallucinations.  His memory and cognition were intact, and insight and judgment were fair.  It was further noted that he was currently on no medication with psychotic symptoms and there was no psychiatric basis to find him incompetent to handle his own funds; mental status examination continued to be normal.

The Board finds that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  In this regard, there is contradictory evidence of record regarding the Veteran's competency to handle disbursement of VA funds.

On one hand, both the June 2008 and the July 2011 VA field examiners found that the Veteran was incompetent to manage his VA funds.  In reaching this conclusion, the June 2008 field examiner stated that although the Veteran knew his income and source of the income, he was only aware of it due to the bankruptcy proceedings and indicated that the Veteran and his wife's spending was uncontrolled.  However, during the July 2009 VA examination the Veteran clarified that the "unusual artifacts," which the field examiner listed as examples for uncontrolled spending, were collected by his wife with her money over the years while she was still employed.  As to the "frequent dining out," he stated they only went to fast food restaurants occasionally.  The July 2011 field examiner stated that the Veteran was unable to identify all his income sources, expenses and the specific amounts.  However, this finding is conflicting with the other evidence of record.  Specifically, the June 2008 field examiner stated that the Veteran knew his income and the source of the income and the July 2009 VA examiner also indicated that regarding competency, the Veteran knew the amount of benefit payment and amounts of monthly bills, and prudently handled payments, although he did not personally handle money and payment of bills as he had a court-appointed payee.  Other than these reasons discussed above, which are contradicted by the Veteran's lay statements and the findings of other psychiatric or field examiners, the field examiners made no specific finding regarding the Veteran's competency and provided no convincing rationale for these opinions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

In contrast, lay statements and VA psychiatric examinations, VA mental health treatment records, as well as opinion from the Veteran's VA psychiatrist reflect that the Veteran is competent to handle his financial affairs.  The Veteran was able to participate in the filing of this claim and submitted a statement in support of this claim, on his substantive appeal dated October 2011.  He stated that in 2007, due to his spouse's unemployment he was placed on a forced insurance by his mortgage company, which added 1,000 dollars per month on his monthly payment.  He stated that Chapter 13 bankruptcy was the most sensible logical and rational decision to save his home that he had owned for 31 years.  He further claimed that since 2007 he has taken neuropsychological tests, which he passed as competent to manage his own funds, and the psychiatry notes from the past 4 years show that he is competent to manage his own funds.

Additionally, the medical evidence of record clearly shows that the Veteran has the cognitive capability to manage his funds, that his mental status examinations were normal at all times, and that his neuropsychological testing suggested normal-range functioning in most neurobehavioral domains.  He did not demonstrate any thought disorder or psychotic symptoms.  Although the medical evidence of record reflects a history of severe schizophrenia in the 1970s, as well as the early 1980s, the Veteran has not been actively psychotic, at least, in the past five years.  The VA mental health providers indicate that the Veteran's condition is stable and he has been off medication for the past five years.  His GAF scores have been in the 60s or 70s.  Significantly, the VA psychiatrist who has been seeing the Veteran since 2007 provided an opinion that there is no psychiatric basis to find him incompetent to handle his own funds.

As noted above, 38 C.F.R. § 3.353 specifically notes that determinations relative to incompetency should be based upon all evidence of record.  38 C.F.R. § 3.353(c).  Moreover, a presumption of competency exists, particularly where, as here, reasonable doubt exists regarding the Veteran's mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  38 C.F.R. § 3.353(d).  In light of the conflicting evidence of record regarding the Veteran's competency to manage his own affairs, including the disbursement of funds, the Board finds that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is competent to manage his own financial affairs, including the disbursement of VA funds, without limitation.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Restoration of competency status for VA benefits purposes is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


